Citation Nr: 0426874	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased evaluation for bursitis, 
right shoulder, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for a low back 
disability with muscle spasm and a history of a herniated 
disc, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from March 1972 to October 
1974 and from November 1990 to July 1991.  She also had 
additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Specifically, the RO should inform the veteran of what is 
necessary for her claims to be granted, as well as ensure 
that all other appropriate actions under the VCAA have been 
taken.  The RO should specifically inform the veteran what 
actions it will take, what actions the veteran needs to take 
and should also inform her that she should submit all 
available evidence.

The Board's remand in January 2001 instructed the RO to 
schedule the veteran for an examination for her fibromyalgia 
and to obtain an opinion with respect to the cause and 
etiology of any such disability.  An examination was 
conducted in December 2002, but there was no etiology opinion 
obtained.
 
In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a veteran, as a mater of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  The Court 
also held that the Board errs in failing to ensure compliance 
with remand orders of the Board or the Court.  Id.  Because 
the RO did not obtain an etiology opinion with respect to the 
veteran's claim for service connection for fibromyalgia, that 
claim must be remanded.

The Board notes that during the pendency of this appeal, the 
regulations relating to back disabilities were amended 
effective September 26, 2003.  See, 68 FR 51,454 (August 27, 
2003).  In keeping with VA practice and appropriate 
precedent, the RO should apply the version of the regulation 
that is most favorable to the veteran, since the regulations 
changed during the pendency of her appeal.  See, VAOPGCPREC 
7-03 (2003).  When this claim is readjudicated, the RO should 
address both the old and new rating criteria.

Lastly, the veteran's claim for an increased rating for her 
right shoulder disability was remanded in January 2001 for an 
additional examination.  The examination conduced in December 
2002 related to the veteran's left shoulder, not her right 
shoulder.  The Board finds that this issue must again be 
remanded for an examination with respect to the veteran's 
right shoulder.

The veteran should also be afforded a VA examination to 
determine the extent of her current disability due to her low 
back disability  This examination should consider objective 
criteria such as limitation of motion, and should also 
address the pain and limitation of function, weakness, 
fatigability, etc. caused by pain.  See, DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The examination report should 
specifically address the new rating criteria, and X-rays 
should be ordered, if indicated.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (citing Suttman v. Brown, 5 Vet. App. 127, 138 (1993) 
(duty to assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).  

Because new examinations are warranted, this case is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for her 
claims to be granted, what evidence she 
must obtain and what evidence the RO will 
obtain, as well as informing her of the 
need to submit all available evidence.

2.  The RO should schedule the veteran 
for an orthopedic examination of the 
right shoulder.  The claims folder should 
be made available to the examiner for 
review before examination.  The examiner 
should conduct range of motion testing, 
and all other appropriate testing 
including X-rays if needed.  The examiner 
should determine if there is any 
nonunion, malunion, or dislocation of the 
clavicle or scapula.  Additionally, the 
examiner is requested to offer an opinion 
as to the functional limitation caused by 
pain in the veteran's right shoulder, 
including during flare-ups.   The 
examiner should describe any anatomical 
changes or functional loss, including the 
inability to perform normal working 
movements with normal strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and document 
all objective evidence of these symptoms.  
The examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use and to not 
limit an evaluation to a point in time 
when the symptoms are quiescent.    See, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  
Functional loss should be portrayed in 
terms of additional loss of range of 
motion, if feasible.  DeLuca v. Brown, 8 
Vet.App. 202, at 204-206, 208 (1995).  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms.  A 
complete rationale for the opinions given 
should be provided.

3.  The RO should schedule the veteran 
for an examination to determine the 
extent of her low back disabilities.  The 
claims folder should be made available to 
the examiner for review before 
examination.  The examiner should conduct 
range of motion testing and all other 
appropriate testing including X-rays, if 
indicated.  Additionally, the examiner is 
requested to offer an opinion as to the 
functional limitation caused by pain in 
the veteran's low back, including during 
flare-ups and including any pain that 
radiates.  The examiner should describe 
any anatomical changes or functional 
loss, including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  To the extent possible, the 
examiner should attempt to portray the 
above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the low back.  A 
complete rationale for the opinions given 
should be provided.  The examiner should 
specifically address the amended rating 
criteria in his or her report including 
addressing the motion of the 
thoracolumbar spine.  The examiner is 
requested to note whether there is muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

4.  With respect to the veteran's 
disability of the lumbar segment of the 
spine, the veteran should also undergo a 
VA neurology examination in order to 
determine the nature and severity of any 
neurological symptoms of her low back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  The 
examiner should specifically comment on 
whether the veteran now suffers from 
intervertebral disc syndrome of the back 
along with any other manifestations and 
symptoms produced by the service-
connected disability.  If the examiner 
determines that the veteran is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, the 
examiner should discuss the total 
duration of any incapacitating episodes 
(number of days) in the past twelve (12) 
months, as well as comment on any related 
chronic neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest.  Chronic neurological 
manifestations are defined as 
neurological manifestations and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  If neurological symptoms are 
found, the examiner is requested to offer 
his opinion as to which nerves are 
affected and whether there is complete or 
partial paralysis of any of those nerves.  
If there is partial paralysis, the 
examiner should state whether it is mild, 
moderate, or severe.  A complete 
rationale should be provided for any 
opinion offered.

5. The RO should also schedule the 
veteran for an examination in order to 
ascertain if she suffers from 
fibromyalgia or rheumatoid arthritis.  
The examiner is requested to specifically 
identify the correct diagnosis of any 
joint disability or similar disability 
noted.  All indicated tests should be 
conducted, and the examiner should review 
the claims folder.  Specifically the 
examiner should review the service 
medical records showing complaints of 
generalized joint pain in February and 
June 1991.  Additionally, the examiner 
should review the VA examination reports 
from February 1992 and December 2002.  If 
fibromyalgia, rheumatoid arthritis, or 
other disability is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's current disability was 
initially manifested during service or 
was otherwise caused by or aggravated by 
service.  A complete rationale for any 
opinion offered should be included.

6.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




